—In an action, inter alia, to recover damages for legal malpractice, the plaintiff appeals from an order of the Supreme Court, Kings County (Steinhardt, J.), dated August 9, 2000, which denied his motion for summary judgment and granted the defendant’s cross motion for summary judgment dismissing the complaint.
Ordered that the order is affirmed, with costs.
To state a cause of action sounding in legal malpractice, a plaintiff must show that the defendant failed to exercise that degree of care, skill, and diligence commonly exercised by an ordinary member of the legal community, and that but for the attorney’s negligence, the plaintiff would have prevailed in the underlying action (see, Kozmol v Law Firm of Allen L. Rothenberg, 241 AD2d 484; Platt v Portnoy, 220 AD2d 652). After the defendant made out a prima facie case that he was entitled to summary judgment, the plaintiff failed to raise a triable issue qf fact. Accordingly, the Supreme Court properly granted the *593defendant’s cross motion for summary judgment dismissing the complaint. Ritter, J. P., Krausman, Friedmann and Smith, JJ., concur.